Name: Regulation (EEC) No 2835/72 of the Council of 29 December 1972 amending Council Regulation No 79/65/EEC setting up a network for the collection of accountancy data on the incomes and business operation of agricultural holdings in the European Economic Community
 Type: Regulation
 Subject Matter: Europe;  national accounts;  farming systems
 Date Published: nan

 Avis juridique important|31972R2835Regulation (EEC) No 2835/72 of the Council of 29 December 1972 amending Council Regulation No 79/65/EEC setting up a network for the collection of accountancy data on the incomes and business operation of agricultural holdings in the European Economic Community Official Journal L 298 , 31/12/1972 P. 0047 - 0047 Finnish special edition: Chapter 3 Volume 5 P. 0055 Danish special edition: Series I Chapter 1972(31.12)L291 P. 0051 Swedish special edition: Chapter 3 Volume 5 P. 0055 English special edition: Series I Chapter 1972(30-31.12) P. 0074 Greek special edition: Chapter 03 Volume 8 P. 0227 REGULATION (EEC) No 2835/72 OF THE COUNCIL of 29 December 1972 amending Council Regulation No 79/65/EEC setting up a network for the collection of accountancy data on the incomes and business operation of agricultural holdings in the European Economic Community THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty1 concerning the accession of new Member States to the European Economic Community and to the European Atomic Energy Community signed on 22 January 1972, and in particular Article 153 of the Act annexed thereto: Having regard to the proposal from the Commission; Whereas, under Article 30 of the Act, Council Regulation No 79/65/EEC2 of 15 June 1965 setting up a network for the collection of accountancy data on the incomes and business operation of agricultural holdings in the European Economic Community must be adapted in conformity with the guidelines set out in Annex II to the Act ; whereas the number of holdings in the last subparagraph of Article 4 (2) of that Regulation should therefore be increased and the divisions of the new Member States should be added to the list of divisions set out in the Annex thereto; HAS ADOPTED THIS REGULATION: Article 1 With effect from 1 January 1973 the number of returning holdings to which Regulation No 79/65/EEC is applicable shall be 13 600. Article 2 The following shall be added to the Annex to Regulation No 79/65/EEC: >PIC FILE= "T0038168"> Article 3 This Regulation shall enter into force on 1 January 1973. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 December 1972. For the Council The President P. LARDINOIS 1 OJ No L 73, 27.3.1972, p. 5. 2 OJ No 109, 23.6.1965, p. 1859/65. >PIC FILE= "T0038169"> >PIC FILE= "T0038261">